The evidence authorized the verdict that the defendant was guilty of larceny from the house. None of the grounds of the motion for new trial are meritorious.
                        DECIDED JANUARY 31, 1940.
The defendant was convicted of larceny from the house (felony, more than $50 value being alleged). It was recommended that he be punished as for a misdemeanor. He excepted to the overruling of his motion for new trial. *Page 599
W. C. Roland, an accomplice, testified that he remembered working for Mr. J. C. Bell three or four days before Christmas in 1936, and while working for Mr. Bell on this occasion he assisted in killing some hogs on the farm of Mr. Bell where he lived. This witness further testified: "After we butchered it, the meat, we put the meat in the smokehouse. Out of it we put up hams and shoulders, also middlings, and out of those hogs we put up sausage also." That on Christmas night, 1936, the defendant and the witness Edwin Roland were at the defendant's house, and about 11 or 12 o'clock "We left the house; we left to go after some whisky to drink. After we left the house, well, Troy Dixon [the defendant] asked me did I know . . or asked us boys did we know where we could steal anything at, meat or chickens, or anything like that. I told him, `Yes,' I knew; told him we could get something over at Mr. Bell's where I was working. I told him we could get some pork over there at Mr. Bell's. After that statement Troy suggested to `let's go get it.' After that conversation we went on over there to the place, to Mr. Bell's house, . . parked on this side of the branch; well, the house was right at the branch, right close to it. We parked the car across the branch; we got out and went over to his house. All of us got out and went over to his house. When we got over there was not any light in the house, not that I could see. After we got to the residence of Mr. Bell, we went in the smokehouse, me and Troy and Edwin Roland. When we went in there we got some meat and sausage, I know what kind we got; we got pork; when I say `pork' I say it hadn't been butchered long. I would say, as near as I could tell, it had been butchered about three days, or four, the best I can remember. We got some pork, and we got some ham and shoulders. I don't know exactly about how many there was. I do not remember about how many shoulders; we just got some of all of it. We also got some middlings. I don't know just how many middlings. Out of that smokehouse, besides hams, shoulders, and middlings we got some sausages, I suggested about fifty or seventy-five pounds, somewhere along there. They were green sausages. When we got them we carried them over the other side of Waycross," and hid them in an oak thicket.
The other accomplice, Edwin Roland, after relating what happened before, testified that he, the defendant, and W. C. Roland got in the defendant's car on Christmas night, 1936, and "went up *Page 600 
town, just riding around. A discussion came up after we left, about a special thing to do. Well, Troy, [the defendant] mentioned about . . he asked W. C. did he know where he could steal any stuff, and he told him about this fellow Bell having this stuff; so they went out there and got it. Me and Troy and W. C. all went. When we got there we left the car just across the branch from the house. Well, it is not very far from the house, about three quarters of a mile, I reckon. We all went up then, all three of us. When we got to Mr. Bell's we went up to, in the smokehouse, three went in smokehouse. We got some meat and sausage. Got sides . . some sides and shoulders of meat, I believe. I don't remember how many sides and how many shoulders. I don't remember whether or not we got a ham; couldn't say about the ham. We got some sausages. They were dried sausages . . smoked sausages. Seemingly they had been smoked not very long. When we got it we carried it across over on the Blackshear highway. We carried it from the smokehouse across the branch and put it in the car and carried it across the river bridge on the Blackshear highway." Other witnesses remembered the incident of some meat being stolen from Mr. Bell's smokehouse on Christmas night, 1936. Ban Roberson testified: "I was running a store in Waycross in 1936. I remember the incident about Mr. Bell's meat being gone. Right after this happened my boy bought some meat from some of the Roland boys. I was present. He said his name was Roland. I don't know whether I would recognize him or not. Mr. Bell got the meat I bought from Mr. Roland. Mr. Bell claimed it was his meat, and I turned it over to him. It seems like there was a shoulder and middling. I don't know positive."
The defendant himself knew of the incident of the disappearance of Mr. Bell's meat; for in his statement to the jury he said: "Gentlemen of the jury, I ain't got much to say, I don't reckon. Christmas-eve night Mr. Bell's meat was stole. I didn't leave home that night." The defendant then proceeded to deny that he knew Mr. Bell, or knew where his place was, or that he knew anything about the meat or the theft thereof.
We think unquestionably there was sufficient evidence for the jury to find that the defendant, along with his two accomplices, had stolen some meat from the smokehouse of Bell on Christmas *Page 601 
night, 1936, and that the smokehouse was in the possession of Bell. The proof of possession of the smokehouse by Bell was sufficient proof of ownership thereof and of all the property therein, of which the stolen property was a part. Markman v.State, 25 Ga. 52, 54. One of the accomplices testified, that a few days before the theft he assisted Mr. Bell in killing some hogs; that they had put up in Mr. Bell's smokehouse hams, shoulders, middlings, and sausages; that when he and the defendant and the other accomplice, Edwin Roland, got to the residence of Bell, they went to the smoke-house and stole therefrom hams, shoulders, middlings, and sausages; that the meat they stole had been butchered about three or four days; and that the sausage was "green" sausage. A storekeeper in Waycross, a near-by town, testified, that right after the incident when Bell missed his meat the witness's boy bought some meat from one of the Roland boys; that Mr. Bell came and took the meat; that "Mr. Bell got the meat I bought from Mr. Roland. Mr. Bell claimed it was his meat, and I turned it over to him. It seems like there was a shoulder and middling. I don't know positive." If the State proved, as alleged, the larceny from the smokehouse of any of the articles of stolen property, the evidence would authorize the verdict of guilty; and even if it be said that the State did not identify any of the articles stolen except the shoulder and the middling sold by the thief to the merchant's son, it would at least establish the identity of this shoulder and this middling. The evidence authorized the verdict, and none of the grounds of the motion for new trial are meritorious.
Judgment affirmed. Broyles, C. J., and Guerry, J., concur.